Citation Nr: 1436772	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a June 2009 rating decision by the RO in New York, New York.  The RO in New York, New York, currently has jurisdiction over the Veteran's VA claims folder. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing testimony is in the claims file.

In May 2012, the Board issued a decision that, in part, remanded the Veteran's claims of entitlement to service connection for a prostate condition, a lumbar spine disability, and a cervical spine disability to the agency of original jurisdiction (AOJ) for further evidentiary development.  A review of the claims folder reveals that development as to the remanded issues of entitlement to service connection for a prostate condition, a lumbar spine disability, and a cervical spine disability has not been completed by the AOJ; those issues remain pending at the AOJ at this time.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board issued a decision that, in part, denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision denying the Veteran's service connection claim was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter dated September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated, a new one issued in its place, and a hearing at the RO before a VLJ.  This decision satisfies that request.   

The Board also notes that in May 2012, the Veteran's claim of entitlement to service connection for tinnitus was remanded for the issuance of a statement of the case (SOC) as the Veteran previously filed a timely notice of disagreement (NOD) following a June 2009 rating decision denying this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ thereafter issued a SOC in December 2012 continuing the denial of the Veteran's service connection claim.  He subsequently filed a timely substantive appeal in January 2013 and requested a Travel Board hearing at the RO as to this issue.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the most recent request for a Travel Board hearing.  Therefore, the Board finds that the Veteran must be afforded a Travel Board hearing at the RO as to his issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



